 1

 2
                                  IN THE UNITED STATES DISTRICT COURT
 3
                                     EASTERN DISTRICT OF CALIFORNIA
 4

 5   UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-00040-DAD-BAM

 6                                 Plaintiff,             ORDER TO PRODUCE REPRESENTATIVE
                                                          SAMPLE FOR RETESTING TO THE DEFENSE
 7                          v.

 8   LESLIE HOOD,

 9                                Defendants.

10
            UPON THE DEFENDANT’S MOTION for an order that requires the Government to produce,
11
     for qualitative retesting by a defense expert, a representative sample from the controlled substance
12

13 exhibits the Government intends to introduce in its case-in-chief,

14          AND UPON THIS COURT’S CONSIDERATION of the arguments and pleadings filed,
15          IT IS HEREBY ORDERED AND DECREED, in accordance with Fed. R. Crim. P. 16(a)(1)(E),
16
     that the Government shall extract samples from DEA LIMS: 2016-SFL7-12610 (Exhibit 7); 2016-SFL7-
17
     02611 (DEA Exhibit 8) and 2016-SFL-7-02611 (DEA Exhibit 9) sufficient in its discretion to perform
18
     the qualitative and quantitative analyses; and
19

20          IT IS FURTHER ORDERED that the Government shall deliver, in a manner it deems consistent

21 with the type and quantity of controlled substance at issue, and considering the expert’s proximity to the

22 originating Drug Enforcement Administration (DEA) laboratory, a representative sample of the exhibits

23 identified above to the defense expert, who has been specifically identified as Bill Posey at the

24
     laboratory that has been specifically identified as Central Valley Toxicology, which is physically
25
     located at 1580 Tollhouse Rd, Clovis, CA 93611. The expert shall possess and present in advance, as a
26
     prerequisite to the delivery of the exhibits, a current and valid DEA registration sufficient to perform the
27

28 qualitative and quantitative analyses of the schedule of controlled substance at issue, in accord and in

                                                          1
30
 1 full compliance with the applicable DEA registration procedures, found at 21 C.F.R. § 1301.11 et seq.;

 2 and

 3
            IT IS FURTHER ORDERED that, upon delivery of the exhibits to the defense expert, the expert
 4
     shall sign and return by Registered Mail, Return Receipt Requested, all accompanying forms (including
 5
     Form DEA-12, “Receipt For Cash Or Other Items”) indicating receipt of the sample. The defense expert
 6

 7 shall conduct the identification and qualitative analysis ordered herein, and shall provide the

 8 Government with a Declaration Under Penalty of Perjury pursuant to 28 U.S.C. § 1746. The

 9 Declaration will state the quantity of each exhibit consumed during analysis (if any) as well as the

10
     weight of each exhibit both received from and returned to the Government. The Declaration shall be
11
     delivered to the Government immediately upon completion of the analyses ordered herein; and
12
            IT IS FURTHER ORDERED that, in accordance with Fed. R. Crim. P. 16(b)(1)(B), the
13
     defendant shall provide the Government with a copy of the results or reports of the analyses under this
14

15 Order; and

16          IT IS FURTHER ORDERED that:
17          (1)     Any reweighing of the exhibits will be conducted first and separately from any retesting
18
     involving qualitative and/or quantitative analyses of the laboratory exhibits, if such a separate order is
19
     entered;
20
            (2)     The defense shall coordinate with the Government a convenient date and time for the
21

22 analyses ordered herein, which date shall be within thirty (30) days of the date of this Order;

23          (3)     The defense expert’s analyses may be observed by a Government law enforcement

24 officer, who reserves the right to videotape the analyses or any portion thereof;

25          (4)     The defense expert is responsible for safeguarding the exhibits/samples, preserving the
26
     chain of custody in a manner to faithfully protect its integrity;
27

28

                                                           2
30
 1          (5)     The defense expert is responsible for repackaging each internal sample/exhibit package
 2 into a heat-sealed evidentiary envelope, which heat-sealed container shall be placed into a separate heat-

 3
     sealed envelope, which shall be secured in such a manner that tampering will be readily observable;
 4
            (6)     Upon completion of any other reanalysis, the defense expert shall return any residual
 5
     substance and its original packaging to the law enforcement officer or, where applicable, to the
 6

 7 originating DEA laboratory by secure method, not to include regular mail. The method can be secured

 8 delivery services (i.e., barcode tracking systems) offered by the United States Postal Service (such as

 9 registered mail) or by a commercial carrier;

10
            (7)     All reanalysis must be completed within ten (10) calendar days from the date of receipt of
11
     the samples/exhibits. Return of any residual substance and its original packaging must occur within five
12
     (5) calendar days following completion of the reanalysis.
13
            (8)     Any failure to follow the aforementioned procedures may render the reanalysis results
14

15 scientifically unreliable, as those terms are used in the Federal Rules of Evidence or its state equivalent;

16          (9)     Any failure by the defense to maintain the proper chain of custody will not render DEA
17 Laboratory Exhibit Number(s) 2016-SFL7-12610 (Exhibit 7); 2016-SFL7-02611 (DEA Exhibit 8) and

18
     2016-SFL-7-02611 (DEA Exhibit 9) inadmissible for this reason; and
19
            (10)    The Clerk of the Court is directed to serve a copy of this order on the Pipkin Detective
20
     Agency at 4318 W Mineral King, Visalia, CA 93291, and on Central Valley Toxicology at 1580
21

22 Tollhouse Rd, Clovis, CA 93611.

23

24 IT IS SO ORDERED.

25
        Dated:     March 17, 2020                             /s/ Barbara   A. McAuliffe            _
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28

                                                          3
30
